Kane, J. P., and Yesawich, Jr., J.,
dissent and vote to affirm in a memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). We respectfully dissent and vote to affirm. The evidence recited by the majority undeniably points to the conclusion that claimant was an independent contractor, but the record also contains other evidence which we believe justifies the contrary determination reached by the Board. The following factors bear favorably on the Board’s decision: first, the employer, at its pleasure, daily dispensed delivery assignments — most of which had time deadlines for completion (see, Matter of Di Martino [Ross] 59 NY2d 638); second, workers like claimant were responsible for completing bills of lading displaying, not theirs, but the employer’s letterhead; third, the employer alone solicited and billed customers; fourth, and perhaps most important, the employer fixed the commission rate of its workers and paid them whether or not the customer ultimately paid it for the the services rendered (see, Matter of Rinaldi [Corsi] 281 App Div 1051, Iv denied 306 NY 982). And it is of some significance, as the Board recognized, that employment of delivery persons was integral to the daily operations of the employer’s business; in fact, they sometimes outnumbered the employer’s regular employees by a three-to-one margin. If claimant was indeed a truly independent contractor, he would have had real control over the work or service that State Line agreed to furnish its customers, as well as the price of his labor, and State Line would not have unilaterally dominated each of the critical elements of their business relationship.